AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                    District of South Carolina


                Larry Antonio Simmons,                          )
                           Petitioner                           )
                               v.                               )       Civil Action No.      0:19-cv-00660-DCC-PJG
                    Bureau of Prisons.                          )
                          Respondent                            )

                                          AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Larry Antonio Simmons, shall take nothing of the respondent, Bureau of Prisons, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding. The Court having
dismissed the complaint for failure to prosecute and to comply with an order of this Court.


Date: May 15, 2019                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                             s/L. Baker
                                                                                   Signature of Clerk or Deputy Clerk
